PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,644,829
Issue Date: 5 May 2020
Application No. 15/699,976
Filing or 371(c) Date: 8 Sep 2017
Attorney Docket No. HW 85272136US02

:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the “request for duplicate letters patent” filed on October 5, 2020, requesting issuance of a duplicate Letters Patent for the above-identified patent.  This petition is being treated as a petition pursuant to 37 C.F.R. § 1.182.

The file record discloses that application No. 15/699,976  matured into U.S. Patent No. 10,644,829 on May 5, 2020.  The electronic records further reveal that on that same date, the Patent Grant was mailed to the correspondence address of record.  However, Petitioner requests a duplicate, asserting that the Letters Patent was not received.  

This petition pursuant to 37 C.F.R. § 1.182 is DISMISSED.

The receipt of the required petition fee in the amount of $420.00 on May 10, 2021 is acknowledged.

The presumption that the Letters Patent was properly mailed to the Patentee at the correspondence address of record has not been overcome.  The standard for overcoming the presumption is the same as for showing nonreceipt of Office communications and is set forth in Delgar v. Schuyler.  Section 711.03(c)(I)(A) sets forth, in toto:

In Delgar v. Schulyer, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant's representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151) or for failure to prosecute (35 U.S.C. 133).
To minimize costs and burdens to practitioners and the Office, the Office has modified the showing required to establish nonreceipt of an Office action. The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response. 
Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner's record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required.
A copy of the practitioner's record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question.
The showing outlined above may not be sufficient if there are circumstances that point to a conclusion that the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions).
Evidence of nonreceipt of an Office communication or action (e.g., Notice of Abandonment or an advisory action) other than that action to which reply was required to avoid abandonment would not warrant withdrawal of the holding of abandonment. Abandonment takes place by operation of law for failure to reply to an Office action or timely pay the issue fee, not by operation of the mailing of a Notice of Abandonment. See Lorenz v. Finkl, 333 F.2d 885, 889-90, 142 USPQ 26, 29-30 (CCPA 1964); Krahn v. Commissioner, 15 USPQ2d 1823, 1824 (E.D. Va 1990); In re Application of Fischer, 6 USPQ2d 1573, 1574 (Comm'r Pat. 1988). 

In order to support his allegation of non-receipt at the correspondence address of record, Petitioner has indicated the original letters patent was not received, and has included a verified statement from Cheri McCollam, a paralegal at Petitioner’s law firm who processes incoming letters patents.  She works from a “working document” that consists of a list of “patents that have received issue notifications for that week.”  
The declarant has stated she receives envelopes from her law firm’s mail room, but that this patent was not received.  Moreover, the declarant has included a copy of a “working document” that contains a list of patents that issued May 5, 2020, and it is noted this patent has not listed as having been received on that document.

Petitioner’s assertion of non-receipt has not been adequately supported, as will be now pointed out.

The aforementioned “working document” serves as a list of patents for which the law firm expected to receive the letters patent that particular week.  However, it does not satisfy the aforementioned Delgar requirements.  A discussion follows.

First, although Petitioner has stated the Letters Patent was not received, the petition is silent as to whether a search was conducted for the original letters patent.  The declarant has stated that she failed to receive the letters patent from the mail room, but this does not speak to whether the mail room received the letters patent.  This should be addressed on renewed petition.

Second, Petitioner has failed to either describe the docketing system that Petitioner has in place or establish that it is sufficiently reliable.  While it is noted there is no period for response that is associated with a letters patent, Petitioner should explain how entries are made into the docket record.  Specifically, had the letters patent been received, what process would have been followed, beginning with the receipt of that day’s postal mail and culminating with an entry in the docket record?  

Or are declarant McCollam’s notations on that week’s working document the only record of what letters patents were received in that particular week?

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, the response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C § 704.

Any subsequent filing pertaining to this matter should indicate that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.5   

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply
        5 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).